Citation Nr: 1537185	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

This matter was before the Board in February 2014, November 2014, and May 2015, when it was remanded for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A psychiatric disability, including PTSD, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year. 


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or aggravated in service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated June 2009, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

The Veteran was afforded multiple VA examinations to determine the nature and etiology of any acquired psychiatric disability.  Various VA examiners offered psychiatric diagnoses.  Examiners explained why the Veteran did not meet the criteria necessary for a diagnosis of PTSD.  Further, in a June 2015 addendum opinion, a VA examiner opined as to the etiology of the Veteran's persistent depressive disorder and offered a supporting, cogent rationale to support that opinion.  The Board considers these examination reports adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board is satisfied that substantial compliance with its past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  An April 2014 VA examiner explained precisely why a diagnosis of PTSD was not appropriate under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Additionally, in a June 2015 addendum opinion, a VA examiner explained why it was less likely than not that the Veteran's persistent depressive disorder was related to service.  In doing so, the examiner discussed the Veteran's contention that he began using alcohol following a stressful incident in service.  Thus, the Board's February 2014, November 2014, and May 2015 remand directives have been substantially complied with.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

If a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (2014).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

In adjudicating a claim of service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).

The Veteran has been diagnosed with PTSD by three healthcare providers.  See October 2013 Report of Dr. J.D.P., Ph.D.; June 2013 and June 1011 Letters of N.E.M., M.S., L.P.C.; August 2010 Report of Dr. A.B., M.D.  The Veteran's wife also asserted that she worked as a therapist for 20 years and determined that the Veteran suffers from PTSD.  See July 2009 Statement of Veteran's Wife.  The Veteran himself also asserts that he was diagnosed with PTSD sometime in 1988.  See October 2011 Timeline Submitted by Veteran.

Several VA examiners have declined to diagnose the Veteran with PTSD under the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM).  Indeed, every VA examiner that has evaluated the Veteran has declined to diagnose the Veteran with PTSD under the DSM.  See May 2009 VA Examination Report (Veteran does not experience symptoms consistent with PTSD); November 2009 VA Examination Report (reported stressors do not meet criterion A for PTSD diagnosis and Veteran does not show evidence of hypervigilance, hyperarousal, or hyperalertness); July 2011 VA Examination Report (does not present with a stressor experience that meets the clinical criteria of DSM-IV for PTSD and Veteran does not present with full constellation of symptoms necessary for PTSD diagnosis); November 2012 VA Addendum Opinion (Dr. A.B.'s PTSD diagnosis was incorrect and not based on an actual factual background and N.E.M. is not qualified to render a diagnosis of PTSD); April 2014 VA Examination (Veteran does not meet the diagnostic criteria for PTSD under the DSM-V as stressors of burying bodies and seeing another bulldozer crash do not meet criterion A for a PTSD diagnosis); November 2014 VA Addendum Opinion (Veteran does not meet the diagnostic criteria for PTSD under the DSM-IV or DSM-V).

It was verified that the Veteran's unit sustained mortar, rocket, and small arms fire and therefore a stressor has been identified.  See February 2010 PTSD Stressor Corroboration Research.  In addition, the Veteran served in the Republic of Viet Nam and if PTSD is related to his fear of hostile military or terrorist activity, service connection is warranted.  No other stressors were verified or corroborated by VA.  It should be noted that the Veteran often points to his purported experiences burying Vietnamese soldiers with a bulldozer as his primary stressor.   See May 2009 Statement of Support in Claim for Service Connection for PTSD.  In this instance, however, that stressor is not related to a combat experience or fear of hostile forces and the Veteran has provided no independent evidence corroborating that occurrence.  See Dizoglio, 9 Vet. App. at 166.  Indeed, there is no evidence that the Veteran engaged in combat.  See Form DD-214; Service Personnel Records.

Despite several diagnoses of PTSD and a verified in-service stressor, a clear preponderance of the evidence is against a finding that the Veteran has PTSD related to a verified stressor or his fear of hostile forces in the Republic of Viet Nam.  

Dr. J.D.P., Ph.D., while providing a diagnosis of PTSD, he did not relate it to a verified stressor or the fear of hostile military or terrorist activity.  In fact, there is no specific correlation of the PTSD to service, though it was reported that the Veteran reported "traumatic memories of his service" and specifically burying bodies with a bulldozer.  See October 2013 Neuropsychological Report of Dr. J.D.P.  Some psychological testing was done and some VA and private clinical records were available for review.  

Likewise, Dr. A.B., M.D., did not provide an opinion as to the likelihood that the Veteran's purported PTSD was related to service, let alone any corroborated stressor.  While Dr. A.B. does discuss some of the Veteran's symptoms in conjunction with the Veteran's assertion that he buried dead bodies while in Vietnam, Dr. A.B. did not offer an opinion as to the etiology of the Veteran's PTSD.

N.M., M.S., L.P.C., in a June 2013 letter noted a diagnostic impression of PTSD.  N.M. is the Veteran's readjustment counseling therapist at the McKeesport Vet Center.  She stated that it was her clinical opinion that the Veteran's symptoms stem from his tour in Vietnam from 1969 to 1970.  She provided no rationale to support her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).

The Veteran's wife, while working as a therapist for 20 years, asserted that the Veteran suffers from PTSD.  However, she did not provide an opinion relating the Veteran's PTSD to service and did not provide a rationale supporting any such opinion.

No VA examiner has offered an opinion as to the etiology of the Veteran's purported PTSD because no VA examiner has found that the Veteran meets the diagnostic criteria, as discussed above.  The Board finds the VA evidence more probative and thorough.  The April 2014 VA examination included a battery of psychological testing, including the Mississippi Scale for Combat-Related PTSD (MSC), the Beck Depression Scale, 2nd Edition (BDI), the PTSD Checklist (PCL), and the Brief Symptom Inventory (BSI). On the MSC, the veteran scored 141, which may indicate symptom overreporting in this population. On the BDI, the veteran scored 43, which falls in the severely depressed range.  On the PCL, the veteran scored 69, which falls well above the cutoff for a diagnosis of PTSD in this population. On the BSI, the veteran endorsed having 50 of 53 possible symptoms. His Global Severity Index score fell at the 98th percentile, his Positive Symptom Distress Index score fell at the 93rd percentile, and his Positive Symptom Total score fell at the 98th percentile, compared to a sample of male psychiatric outpatients. Clinically elevated scales included the Psychoticism (96th percentile), Obsessive-Compulsive (96th percentile), Interpersonal (93rd percentile), Depression (95th percentile), Anxiety (97th percentile), Hostility (97th percentile), and Paranoid (96th percentile) scales. Overall, his self-report across these measures was much higher than expected based on his clinical presentation at the current evaluation and is most consistent with significant symptom overreporting. 

The April 2014 VA examiner reviewed the overall record and noted the discrepancy in the diagnoses.  It was concluded that the diagnoses of PTSD were not sufficiently supported by the overall record and that the Veteran did not meet the DSM criteria for a diagnosis of PTSD.  Clinical records that have supported a diagnosis of PTSD have not been as thorough as the April 2014 VA examination report; they have not included testing as extensive or focused on the likelihood that DSM criteria are completely satisfied and that the disability is related to incidents in service.  

Service connection for PTSD is not warranted.   No clinician that has diagnosed the Veteran with PTSD has offered an etiological opinion, supported by rationale, linking the Veteran's PTSD to his verified in-service stressor, or any purported stressor at all.  A clear preponderance of the evidence is against a finding that the Veteran has PTSD linked to a verified stressor in service or his hostile military or terrorist activity.  

Regarding a psychiatric disorder other than PTSD, the evidence reflects that the Veteran has been diagnosed with dysthymic disorder, adjustment disorder with depressed mood, and persistent depressive disorder.  See May 2008 VA Examination Report (dysthymic disorder); November 2009 VA Examination Report (adjustment disorder with depressed mood); April 2014 VA Examination Report (persistent depressive disorder).

Regarding dysthymic disorder and adjustment disorder with depressed mood, there is no evidence that any of those disorders are related to the Veteran's period of service.  To the extent that the Veteran himself asserts that any of those acquired psychiatric disorders are related to service, he is not competent to offer such an etiological opinion.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).

Regarding persistent depressive disorder, the evidence is against a finding that disorder is related to service.  In a June 2015 addendum opinion, a VA examiner opined that it was less likely than not that persistent depressive disorder was related to military service.  The examiner explained that persistent depressive disorder is not a delayed onset disorder.  Given that, one would expect that the Veteran's persistent depressive disorder would have onset proximate to the Veteran's purported stressor of burying individuals with a bulldozer.  However, the examiner explained that there was no evidence that persistent depressive disorder had its onset immediately following the purported stressors and the Veteran's service treatment records contained no evidence of any psychiatric symptoms during service.  The examiner also discussed the Veteran's contention that he used alcohol for 12 to 13 years following service and it was not until after his alcohol use did those symptoms appear.  The examiner explained that alcohol abuse is just as likely to occur in the absence of any in-service event.  The examiner finally noted that the Veteran reported that his family life and work life suffered due to his use of alcohol 

and that the onset of depressive symptoms are likely related to those consequences of alcohol use.  The examiner also noted that recent psychiatric records suggest that current depressive symptoms are related to ongoing non-psychiatric medical problems.  The June 2015 addendum opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

There is no competent, probative evidence counter to the highly probative June 2015 addendum opinion.  To that end, the weight of the evidence is against a finding that persistent depressive disorder is related to the Veteran's period of service.  Regarding the psychiatric disabilities other than PTSD and persistent depressive disorder, there is no competent evidence relating any such psychiatric disability to service.  The weight of the evidence is against a finding that service connection for a psychiatric disability other than PTSD is warranted.

Further, the evidence does not support a finding that a psychosis developed within the first post-service year or that the Veteran has experienced psychiatric symptoms since service.  No mental health problems were shown during service.  The Veteran himself stated that his psychiatric symptoms did not begin until after he ceased using alcohol, some 13 to 14 years following service.  See Private Evaluation of Dr. A.B.  Further, as explained in the June 2015 addendum opinion, the VA examiner explained that the onset of the Veteran's symptoms occurred following his cessation of substance use and the examiner related the Veteran's symptoms to the problems caused by the Veteran's substance abuse.  To that end, the evidence does not indicate that the Veteran developed a psychosis within the first post-service year or that the Veteran has experienced psychiatric symptoms since service.  As such, the Board concludes that the Veteran is not entitled to service connection based upon a showing of continuity of symptomatology.  In addition, as no psychosis is shown within one year of service discharge, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

In conclusion, service connection for an acquired psychiatric disorder is not warranted.   Regarding PTSD, there is no competent evidence that PTSD is related to any corroborated in-service stressor or fear of hostile military or terrorist activity.  Regarding a psychiatric disorder other than PTSD, there is no competent evidence of any nexus between such a disorder and service.  Indeed, regarding persistent depressive disorder, the weight of the evidence is against a finding that such is related to service, as discussed above.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the doubt rule does not apply.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


